ORDER
FOLLMER, District Judge.
James F. Moss is a State prisoner at the State Correctional Institution, Pittsburgh, Pennsylvania. He has submitted a document entitled “Petition For Injunction” and requests leave to proceed in forma pauperis. Said petition challenges the constitutionality of the Commonwealth of Pennsylvania’s “Post Conviction Hearing Act,” No. 554, effective March 1, 1966, and seeks injunctive relief.
As stated by Judge Sorg in United States ex rel. Wakeley v. Commonwealth of Pennsylvania, 257 F.Supp. 644 (W.D.Pa. Decided March 31, 1966, currently unreported):
“Petitioner does not * * * set forth sufficient facts to show an injury or threat to any of his rights. Moreover, it is clear that the Act under attack does not abrogate the remedy of habeas corpus as alleged, but rather encompasses such relief and merely establishes a defined procedure. The remedy remains. The petition, therefore, does not present a substantial claim of unconstitutionality * * * ”
Now, April 15, 1966, leave is hereby granted the above named plaintiff to file his petition without prepayment of costs.
It is further Ordered that the petition is hereby denied.